Citation Nr: 1754839	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  16-36 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for a bilateral shoulder disorder.

5.  Entitlement to service connection for a bilateral knee disorder.

6.  Entitlement to service connection for a psychiatric disorder, to include depression.


REPRESENTATION

Veteran represented by:	J. Michael Woods
ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to April 1965 in the United States Army. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Board notes that the Veteran has also appealed the issue of entitlement to an earlier effective date for the grant of service connection for tinnitus; however, the RO has not yet certified this issue to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a lumbar spine disorder and psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2000 rating decision, the RO denied the Veteran's application to reopen a claim of service connection for a lumbar spine disorder.  Although the Veteran filed a Notice of Disagreement with the May 2000 rating decision, he did not perfect his appeal following the issuance of a Statement of the Case (SOC) in August 2000.  

2.  The evidence received since the August 2000 SOC relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for a lumbar spine disorder.  

3.  The Veteran's cervical spine, bilateral shoulder, and bilateral knee disorders did not manifest during active service and there is no indication that any of these claimed disorders are causally related to his active service.


CONCLUSIONS OF LAW

1.  The May 2000 rating decision that denied the Veteran's application to reopen a claim of service connection for a lumbar spine disorder is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a lumbar spine disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 4.14 (2017).

4.  The criteria for service connection for a bilateral shoulder disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 4.14 (2017).

5.  The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 4.14 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017). 

VA shall consider all information and lay and medical evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

As an initial matter, the Board finds that new and material evidence has been received to reopen a claim of service connection for a lumbar spine disorder.  The claim was previously denied because the evidence showed that the Veteran had congenital back anomaly with no superimposed injury or disease related to his military service.   See May 2000 rating decision.  As noted above, the Veteran filed a Notice of Disagreement with the May 2000 rating decision; however, he did not perfect his appeal following the issuance of an SOC in August 2000.  Hence, the May 2000 rating decision is final.   

In a January 2016 letter, a private physician indicated that the Veteran had a congenital condition, i.e., sacralization, which pre-existed service, but that he had a herniated disc that clearly did not.  This evidence is new and material because it suggests that the Veteran may have experienced a herniated disc during his service.  Therefore, the claim is reopened and will be decided on the merits after additional development is undertaken, as described in the Remand section below.  

The Veteran asserts that his cervical spine, bilateral shoulder, and bilateral knee disorders were incurred during his military service.

The Veteran's service treatment records are unremarkable for any complaints, treatment, or diagnoses related the neck, shoulders, and knees.  At his March 1965 separation examination, his spine, upper extremities, and lower extremities were noted as clinically normal.  On his Report of Medical History, he denied having or having had bone, joint, or other deformity; he denied having or having had painful or "trick" shoulder; and he denied having or having had "trick" or locked knee.

VA treatment records indicate that in January 2005, the Veteran was evaluated for bilateral hand and right shoulder pain.  It was noted that he had a past history of right rotator cuff tear, which was successfully treated two years prior.  On physical examination shoulder abduction was limited to 80 degrees by stiffness, not pain.  An outside magnetic resonance imaging (MRI) report indicated that the Veteran had degenerative disc disease at the C5-6 and C6-7 levels.  The physician indicated that the Veteran's shoulder symptoms may be from residuals of the rotator cuff tear and/or radicular pain secondary to cervical nerve compression.  

A September 2006 VA treatment record indicates that the Veteran had left knee surgery planned in January 2007.  A January 2010 VA treatment record indicates that the Veteran had a history of bilateral knee replacement.

The Board notes that the Veteran was not provided with a VA examination in conjunction with these claims for service connection.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, however, the evidence does not indicate that the Veteran's cervical spine, bilateral shoulder, and bilateral knee disorders may be associated with his service.  See McLendon, 20 Vet.App. at 83 (holding that the third prong of § 3.159(c)(4)(i)(C), which requires that the evidence of record "indicates" that "the claimed disability or symptoms may be associated with the established event," establishes "a low threshold"); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (rejecting that medical examinations are "virtually automatically" provided and concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  There were no complaints of any neck, shoulder, or knee problems during service.  At his separation examination, his spine, upper extremities, and lower extremities were noted as normal.  Furthermore, he denied having any shoulder or knee problems at separation and there is no medical evidence otherwise linking his current conditions to service.  Accordingly, the Board finds that VA examinations for these issues are not warranted.

The Board also finds that no further development is needed to obtain any outstanding private treatment records.  The RO requested that that the Veteran provide relevant records or to identify and authorize VA to obtain such records.  See May 2014 correspondence.  In response, he submitted a June 2014 letter from Dr. G. S.  In August 2016, he also submitted a letter from Dr. H. S.  He has not provided authorization for VA to obtain any additional records.

In this case, the Board finds the most probative evidence weighs against the claims. The first complaints and objective evidence of the claimed disabilities occurred many years after service.  The passage of time between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Furthermore, there is no medical evidence linking the Veteran's claimed disorders to his military service.

The Board has also considered the lay evidence of record.  The Veteran is competent to describe what he has personally observed or experienced; however, the ultimate questions of etiology in this case extend beyond an immediately observable cause-and-effect relationship and is beyond the competence of a lay witness.  

The Board is grateful for the Veteran's honorable service; however, given the record before it, the Board finds that evidence with regard to these claims does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Accordingly, the claims of service connection for cervical spine, bilateral shoulder, and bilateral knee disorders must be denied.


ORDER

New and material evidence having been submitted, the claim of service connection for a lumbar spine disorder is reopened.

Service connection for a cervical spine disorder is denied.

Service connection for a bilateral shoulder disorder is denied.

Service connection for a bilateral knee disorder is denied.

REMAND

The Veteran asserts that his current lumbar spine disorder was incurred in or aggravated by his military service.  His service treatment records indicate that his enlistment examination was normal.  In September 1962 and October 1962, he complained lumbar spine pain and muscle spasms radiating into his left leg.  The impression was an acute back strain.  At separation, his spine was noted as clinically normal and he had no specific complaints regarding his back or any radiating pain.  

The Veteran testified that he applied for work after service, but was unable to pass the physical because of his back.  See June 1966 Board Hrg. Tr. at pg. 1.  A July 1965 X-ray of the lumbar spine revealed a list to the right of the spinal column and the crest of the left ilium was lower than the right.  An August 1965 VA X-ray showed six functioning vertebrae with sacralization bilaterally and scoliosis.  On physical examination, the spine was normal in alignment and curves.  The diagnosis was congenital anomaly of the lumbar spine (see X-ray); "chronic fibromyositis lumbar region of the lumbar region of the back, mild."  

In a June 2014 letter, Dr. G. S. indicated that the Veteran underwent four lumbar spine surgeries between 1977 and 1992 and that his spine is now effectively fused from L2 to S1.  The physician stated that the diagnosis was chronic and intractable low back pain related to post-lumbar laminectomy syndrome.  

In a January 2016 letter, Dr. H. S. indicated that the sacralization of the Veteran's spine was congenital in nature and pre-existed service; however, the physician also noted that the Veteran did not have a herniated disc prior to service and that he probably could not have completed the rigors of basic training if he had a herniated disc.  The physician also noted that the Veteran had symptoms of pain radiating down into his left side/leg in September 1962 and October 1962, and that the Veteran stated that this never really went away, and that the main reason for his spinal surgeries was the pain of a herniated disc at the L3-4-5 levels.  

Based on the foregoing, the Board finds that a VA examination is needed to address the nature and etiology of the Veteran's current lumbar spine disorders.

Regarding depression, the Veteran reported that these symptoms worsened due to the additional medical problems that he was facing.  Therefore, the Board finds that the claim of service connection for a psychiatric disorder is inextricably intertwined with the claim of service connection for a lumbar spine disorder.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain any outstanding VA treatment records. 

2.  After securing any treatment records, the Veteran should be afforded a VA examination to determine the nature and etiology of any current back disorder.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology, such as back pain. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

After examining the Veteran and reviewing the record, the examiner should address the following:

a) Indicate whether the sacralization and scoliosis of the Veteran's spine, as shown on the 1965 X-ray, are congenital defects or diseases?  For VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect.")

b) If the Veteran's sacralization or scoliosis is a congenital defect, the examiner should indicate whether it was subject to a superimposed disease or injury during his service.  The examiner should specifically address the evidence of record, to include the September and October 1962 service treatment records, which note the Veteran's complaints of pain and back spasms radiating into his left lower extremity.  The examiner should also address Dr. H. S.'s January 2016 letter suggesting a possible herniated disc during service.  

c) If the sacralization or scoliosis of the lumbar spine is a congenital disease, the examiner should indicate whether it pre-existed service.  If so, the examiner should state whether there was an increase in the severity during service.  If the evidence reflects such an increase, the examiner should indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology. 

d) Identify any other back disorders that are present.  For each disorder identified, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise related to service. 

e) If arthritis is identified, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested within one year of the Veteran's separation from service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  If a VA examination or opinion is required to make a determination on the claim of service connection for depression, to include as secondary to service-connected disability, one should be obtained.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence associated with the claims file since the Statement SOC (SSOC).  If any benefit sought is not granted, the Veteran should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


